Eugene De Luxe was charged with having committed a felony in Cook County, Illinois, and to secure his release until the day of trial, claimant signed his bail as surety in the sum of five thousand dollars. De Luxe left the State a short time afterward and was not to be found when his case was called for trial. The Court ordered the bond forfeited, and claimant spent a great deal of time and money in trying to locate the said Eugene De Luxe. He was located in the State of New York, and claimant through the State’s Attorney of Cook County, had a requisition for his arrest from the Governor of Illinois upon the Governor of New York, requesting him to deliver to the authorities of the State of Illinois, the said Eugene De Luxe. When De Luxe was located in New York, it became necessary for a police officer to go from Chicago to New York to bring him back, and this was done; claimant furnishing one hundred forty-five dollars to cover the expenses of the police officer. Claimant now seeks to recover the amount furnished by him to the police officer for the purpose of returning De Luxe to Illinois. From the records before us it appears that a proper expense account has been prepared and certified by the police officer who returned De Luxe, and that the same was duly signed by the County Judge of Cook County, and that claimant has in all other respects done what was required to secure a refund of the money so furnished. In order to have the prisoner returned to answer for the crime committed within the State, it would be necessary for the State to furnish the amount required to bring him back. The claimant having paid this money, we are of the opinion that it was done for the benefit of the State, and he should be reimbursed. We therefore award claimant one hundred fortj'-five dollars.